Citation Nr: 0500713	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971 and from June 1974 to June 1979.  His service personnel 
records indicate that he was a 95B10 (Military Policeman) and 
95B20 MP (Senior Military Policeman) while in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

A hearing was held before the undersigned Veterans Law Judge 
in Las Vegas, Nevada, in March 2004.

The issue of entitlement to service connection for 
post-traumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative changes of the right acromioclavicular joint 
were not manifest in service or within one year of separation 
and are unrelated to any incident of service.  

2.  Degenerative changes of the cervical spine were not 
manifest in service or within one year of separation and are 
unrelated to any incident of service.  




CONCLUSIONS OF LAW

1.  Degenerative changes of the right acromioclavicular joint 
were not incurred or aggravated in service and arthritis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

2.  Degenerative changes of the cervical spine were not 
incurred or aggravated in service and arthritis may not be 
presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the February 2002 VCAA 
and January 2004 VCAA letters to him.  The February 2002 VCAA 
letter advised him what the evidence must show to establish 
entitlement for his right shoulder and neck.  He was advised 
of the type of evidence he could submit for his shoulder and 
neck.  He was told that if he wanted VA to request any 
medical evidence, he had to complete and return a VA Form 
21-4142 for each doctor or hospital along with their address 
and dates of treatment.  He was advised that his treatment 
records had been requested from VA and that the Las Vegas 
facility showed no treatment dates to request.  The January 
2004 VCAA letter to him advised him that this was an 
opportunity for him to tell VA about any evidence VA may not 
have considered.  It also advised him that VA was responsible 
for getting relevatn records from a Federal agency, and that 
on his behalf, it would make reasonable efforts to obtain 
records not held by a Federal agency.  He was told that he 
must give VA information about his records so VA could 
request them.  He was told what the evidence must show to 
support his claim.

The Board concludes that the discussions in the February 2002 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical and personnel records and VA medical 
records and examination reports have been obtained, as have 
statements and testimony from the veteran.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In this case, there was AOJ adjudication after the 
notification was given.  Therefore, there was proper 
subsequent VA process.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Right shoulder disability

The veteran does not allege that he injured his right 
shoulder while engaging in combat with the enemy.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application.

Service medical records show no treatment for or diagnosis of 
right shoulder disease or injury or disability.  On service 
separation examination in November 1971, the veteran reported 
that he was in good health.  Clinically, his upper 
extremities were normal.  

The veteran denied having or having had a painful or trick 
shoulder on service enlistment examination in September 1973.  
Clinical evaluation revealed that his upper extremities were 
normal.  

A June 1977 service medical record indicates that the veteran 
was involved in a motorcycle accident.  He was observed for 
head injury and he had a cerebral concussion and a fracture 
of the right triquetrum.  He received treatment for the 
triquetrum fracture in July 1977.  Routine physical 
examination in between those two July 1977 treatments 
revealed normal upper extremities and the veteran reported 
that his interval history was good.

On service separation examination in May 1979, the veteran 
denied having or having had swollen or painful joints and a 
painful or trick shoulder.  He reported that he had been 
hospitalized in June 1977 for head injury, concussion, and 
fracture of the triquetrum (wrist).  The examiner reported 
that there were no sequelae.  On clinical evaluation, his 
upper extremities were normal.  The examiner stated that 
there were no defects except for hearing loss. 

In January and August 2003, the veteran stated that his right 
shoulder pain was the result of his in-service motorcycle 
accident and that he still had shoulder pain as a result of 
the in-service motorcycle accident.  

September 2002 VA right shoulder X-rays revealed no evidence 
of fracture or dislocation.  There were degenerative changes 
involving the acromioclavicular joint, which had a narrowed 
joint space.  Subchondral sclerosis and osteophytes were 
seen.  The impression was degenerative changes involving the 
acromioclavicular joint.  

During the veteran's March 2004 hearing before the 
undersigned, he indicated that at the time of his motorcycle 
accident at Fort Bliss, he ended up on the curb against his 
shoulder, neck, and head.  He remembered that he was in the 
hospital being treated, and that they said that they were 
treating his back and shoulders for severe cases of burns 
from the road.  They had his hand in a cast and he had 
different abrasions and bruises.  T. 18.  He also indicated 
that he might have injured his shoulder when a Vietnamese 
stole a deuce and a half on base camp in about 1978 and the 
veteran got thrown off the deuce and a half.  T. 15-16.  

The Board concludes that the veteran's right shoulder 
acromioclavicular joint degenerative changes were not 
manifest in service or within one year of separation and are 
unrelated to service.  

There is no right shoulder injury, pain, treatment, or 
diagnosis documented in service medical records.  
Additionally, the veteran denied pertinent symptomatology on 
service examinations and he was clinically evaluated with 
normal upper extremities in July 1977 and May 1979.  

There is no report of right shoulder disability until June 
2001.  The veteran's testimony that he injured his right 
shoulder in service is outweighed by the service medical 
records.  The service records are contemporaneous to service 
and included both his symptom denial statements and normal 
clinical evaluations subsequent to the claimed shoulder 
injury.  

While the veteran was confused after his motorcycle accident 
in June 1977, health care providers evaluated him and 
recorded their findings.  He did not complain of shoulder 
pain after the accident.  No shoulder problem was observed by 
the examiners in July 1977 and May 1979.  The contemporaneous 
documents are more probative than the veteran's current 
unsupported statements and testimony.  Additionally, his 
denials of symptoms in service and his silence for many years 
after service belie his January 2003 assertion that he still 
has shoulder pain from the motorcycle accident.  His 
assertion of continuity is unsupported and not credible.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

While the veteran has opined in January and August 2003 that 
his right shoulder pain is due to his in-service motorcycle 
accident, his opinion as to causation is not competent, as he 
is a layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Neck disability

The veteran does not allege that he injured his neck while 
engaging in combat with the enemy.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.

Service medical records show no treatment for or diagnosis of 
neck disease or injury.  On service separation examination in 
November 1971, the veteran reported that he was in good 
health.  Clinically, his neck and spine were normal.  

The veteran denied having or having had head injury, 
neuritis, and paralysis on service enlistment examination in 
September 1973.  Clinical evaluations of his neck and spine 
were normal.  

A June 1977 service medical record indicates that the veteran 
was involved in a motorcycle accident.  He was observed for 
head injury and he had a cerebral concussion and a fracture 
of the right triquetrum.  He received treatment for the 
triquetrum fracture twice in July 1977.  Routine physical 
examination in between those two hand treatments revealed a 
normal neck, spine, and upper extremities, and the veteran 
reported that his interval history was good at the time of 
the routine physical examination.

On service separation examination in May 1979, the veteran 
stated that he was in excellent/good health and he denied 
having or having had swollen or painful joints, frequent or 
severe headache, arthritis, rheumatism, or bursitis, and 
neuritis.  He reported that he had been hospitalized in June 
1977 for head injury, concussion, and fracture of the 
triquetrum (wrist).  The examiner reported that there were no 
sequelae.  On clinical evaluation, his head, neck, spine, and 
neurologic system were normal.

In June 2001, the veteran requested service connection for 
neck pain.

September 2002 VA X-rays revealed that the veteran's C6-7 
intervertebral disc space was moderately narrowed.  There was 
mild narrowing of the C5-6 intervertebral disc space and some 
endplate hypertrophic changes.  The physiological lordosis 
was straightened.  The oblique views demonstrated slight 
narrowing of the neural exit foramina on both sides at the 
C6-7 level.  The impression was mild degenerative changes.  

In January and August 2003, the veteran stated that his neck 
pain was the result of his in-service motorcycle accident and 
that he still suffered from pain as a result.  

During the veteran's March 2004 hearing before the 
undersigned, he indicated that at the time of his motorcycle 
accident at Fort Bliss, he ended up on the curb against his 
shoulder, neck, and head.  T. 15-16.  He remembered that he 
was in the hospital being treated, and that they said that 
they were treating his back and shoulders for severe cases of 
burns from the road.  They had his hand in a cast and he had 
different abrasions and bruises.  T. 18.

The Board concludes that the veteran's cervical spine 
degenerative changes were not manifest in service or within 
one year of separation and are unrelated to service.  

There is no cervical spine pain, injury, treatment, or 
diagnosis documented in service medical records.  
Additionally, the veteran denied pertinent symptomatology on 
service examinations and he was clinically evaluated as 
normal by the service in July 1977 and May 1979.  

Additionally, there is no report of in-service neck injury 
prior to January 2003.  The veteran's present assertion that 
he may have injured his neck in service is outweighed by the 
service medical records.  The service medical records were 
contemporaneous to service and included both his symptom 
denial statements and normal clinical evaluations by service 
health care providers.  While the veteran was confused after 
his motorcycle accident in June 1977, health care providers 
evaluated him and recorded their findings.  There were no 
complaints, treatment, or diagnosis of neck pain in service 
after the accident.  He was in the service until June 1979.  
The first indication of cervical spine problems was when the 
veteran filed his claim in June 2001.  He had filed other 
claims as early as 1981.  Silence concerning neck disability 
while otherwise affirmatively speaking constitutes negative 
evidence.  His denials in service and his silence for many 
years after service belies his January 2003 assertion that he 
still has neck pain from the motorcycle accident.  The 
assertion of continuity, even if sworn, is unsupported and 
not credible.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

While the veteran has opined that his neck pain is due to his 
in-service motorcycle accident, his opinion as to causation 
is not competent, as he is a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

Entitlement to service connection for right shoulder 
disability is denied.  Entitlement to service connection for 
neck disability is denied. 

REMAND

Post-traumatic stress disorder 

An August 2002 VA examination report contains a diagnosis of 
post-traumatic stress disorder.  The report states that the 
veteran served in combat.  However, during the veteran's 
hearing before the undersigned in March 2004, the veteran 
indicated that he was not claiming that he served in combat.  
Additionally, the August 2002 VA examination report indicates 
that the claimant was an MP in Vietnam; ran the highways at 
night; swept some of the villages; was out in the jungle 
constantly; was shot at by others; and always thought he 
might be next.  Based upon the report, it is unclear which of 
these were productive of post-traumatic stress disorder.  
Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The psychiatrist who performed the 
August 2002 VA psychiatric examination 
should be requested to indicate which of 
the veteran's in-service experiences the 
veteran's post-traumatic stress disorder 
is causally linked to.  The claims 
folder should be made available to the 
psychiatrist for review in conjunction 
with this clarifying opinion.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).b

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


